DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment filed on September 10, 2022, claims 4-9 are amended and claims 1-3 and 10 are cancelled. Claims 4-9 are pending.

Response to Arguments
Applicant’s discussion, see Remarks, filed September 19, 2022, with respect to objections to the specification and claims have been fully considered and are persuasive in view of the amendments.  The objection of the specification and claims has been withdrawn. 
Applicant's arguments, see Remarks, filed September 19, 2022 have been fully considered but they are not persuasive with regards to 35 U.S.C 112(a). The previous office action did not reject any claims under 35 U.S.C 112(a) therefore it is unclear what Applicant is arguing.
Applicant failed to respond to the rejection of claim 8 and 10 under 35 USC 112(b). See p. 2-3 of previous Office Action. Applicant’s Reply on Page 4 states “Claims 8 and 10 are rejected under 35 U.S.C 112(a) for the reasons noted in the official action, e.g., failing to comply with the enablement requirement”. Examiner asserts that no rejection has been made under 35 U.S.C 112(a). Applicant has misconstrued the Office’s position on claim 8 and 10 as can be seen on Page 2-3 of the office action mailed May 25, 2022. However, in view of the amendments to claim 8 and 10, the rejection under 35 U.S.C 112(b) has been withdrawn.
Applicant’s arguments, see Remarks, filed September 19, 2022, with respect to 35 U.S.C 112(d) have been fully considered and are persuasive in view of the amendments.  The rejection of claims 8 and 10 have been withdrawn. 
Applicant’s arguments with respect to claims 1-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (“Standing Balance Measurement System based on Bend Sensors Using Fiber Bragg Gratings”; cited by applicant) in view of Vey (US 20110249934 A1) as applied to claim 9 and further in view of Jamieson (US 5338928 A).

With respect to claim 4, all limitations of claim 9 apply in which Cheng and Vey do not teach the optical fibre is convoluted in a grid pattern.
	Jamieson teaches the optical fibre is convoluted in a grid pattern (see Col. 4 lines 29-38 and Fig. 1, optical fibers #12 can be arranged in an orthogonal two-dimensional grid pattern).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical fibre disclosed by Cheng and Vey with the teachings of * because it would have resulted in the predictable result of detecting strain along two mutually orthogonal axes (Jamieson: see Col. 4 lines 29-38).

With respect to claim 5, all limitations of claim 4 apply in which Jamieson further teaches the grid pattern is a substantially orthogonal grid pattern (see Col. 4 lines 29-38 and Fig. 1, optical fibers #12 can be arranged in an orthogonal two-dimensional grid pattern).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Vey.

With respect to claim 6, all limitations of claim 9 apply in which Vey further teaches the optical fibre is embedded in a mat (see paragraph 0013, the optical fibre may be embedded in a mat).

With respect to claim 7, all limitations of claim 9 apply in which Vey further teaches the light detector is arranged to measure an intensity of light emanating from the light guide (see paragraph 0009, the light receiving means may be arranged to measure the intensity of received light).

With respect to claim 8, all limitations of claim 9 apply in which Cheng does not disclose the step of analyzing the output of the light detector includes analyzing variances in the output of the light detector over time.
	Vey teaches analyzing variances in the output of the light detector over time (see paragraph 0022-0023, changes in the intensities of light received are measured and analyzed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the analysis disclosed by Cheng with the teachings of Vey because it would have resulted in the predictable result of indicating that a mat is being disturbed (Vey: see paragraph 0023) and know where a person is standing.

With respect to claim 9, Cheng discloses   
A method of assessing the balance of a subject (see Page 2355 and Abstract, standing balance assessment for human body) including the steps of: 
providing an apparatus (see Page 2355, a measurement platform is used) including: 
[…];
the method further including the steps of: 
directing the subject to stand on the light guide (see Page 2355 and Abstract, a subject would have to stand on a measurement platform for assessment of balance; and see page 2355 and Section 1-2, optical fiber gratings are part of the measurement platform and would be a light guide as it is specifically Fiber bragg gratings which is an optical fiber thus making it a light guide); and 
analyzing the output of the light detector to thereby make an assessment of the balance of the subject (see page 2359, Section 5, and Fig. 21, a reflection spectrum for the Fiber Bragg Gratings sensors which are a light detector for various wavelengths can be analyzed and used to create balance measurements; and see page 2355 and Abstract, the wavelength shifts of the Fiber Bragg Gratings are detected and those signals are used to assess balance).
	Cheng does not disclose a light source in the form of a light emitting diode; a light guide in the form of an optical fibre which is convoluted in a substantially planar arrangement; and a light detector; the light source is arranged to introduce light into the light guide; and the light detector is arranged to detect light emanating from the light guide. 
	Vey teaches an apparatus (see paragraph 0019, system #10) including a light source in the form of a light emitting diode (see paragraph 0020, light emitting means in the form of light emitting diode (LED); see Fig. 2 #28); a light guide in the form of an optical fibre (see paragraph 0019, light guide in form of optical fibre; and see Fig. 1-2) which is convoluted in a substantially planar arrangement (see paragraph 0019, the optical fibre is convoluted and is embedded in a mat and mat is a planar object thus the optical fibers are arranged in a planar way); and a light detector (see paragraph 0020, light receiving means); the light source is arranged to introduce light into the light guide (see paragraph 0007, the light emitting means is arranged to emit light into the light guide); and the light detector is arranged to detect light emanating from the light guide (see paragraph 0007, the light guide is arranged to guide light to the light receiving means).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Cheng with the teachings of Vey because it would have resulted in the predictable result of analyzing disturbances to optical fibers within a mat which creates changes in the intensities of light (Vey: see paragraph 0022) to know where a person is standing (Vey: see paragraph 0022). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,138,152 A discloses an optical fiber pressure mat that detects a reduction in transmittance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        

/David J. McCrosky/Primary Examiner, Art Unit 3791